DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Para 0019, the portion describing Figure 8, “The first leg may include …. the second section” is confusing.  See para 0048 of instant application for guidance.  At para 0021, the last line “soil reinforcing”  should be –soil reinforcing element—to be consistent with similar recitation above.  Under Brief Description of Drawings, there is no Figures 11A and 11B depicted, only Figure 11.  Para 0054, “For example, the tensile … not a weakened section” is confusing, unclear how the two recitation of “longitudinal wires 112” relate. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is confusing because it does not clearly claim Figure 8.

Claim 6 is confusing because at line 5 it calls for “the second section”; however, it does not relate back to “a second section” at claim 6 line 4.
Claim 16 is similarly rejected as claim 6 above.
Claim 19 depends from claim 17, however, the preamble commensurate with the preamble of claim 18; therefore, it appears claim 19 should have depended from claim 18 and has been treated as such.
Claim 20 appears incorrect (see Fig. 13), the connection element (200B) is not connected to soil reinforcing element (112,114) via nut and bolt (130); instead, it is connected to member (108) via nut and bolt.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to The originally filed disclosure fails to describe how the connection element (200B) is connected to soil reinforcing element (112,114) via nut and bolt (130).  Therefore, one of ordinary skill in the art cannot make and/or use the invention as claimed. It should be noted that claim 20 should be treated as if connection element 200A-D) is connected to facing anchor (108) using nuts and/or bolts or to soil reinforcing element (110) via welding.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Taylor (US 20100247248).
Taylor discloses a connection element comprising: a pair of legs that are biased apart from one another, each of the pair of legs configured to be coupled to respective ones 
a fastener receptacle from which each of the pair of legs extends (see Fig. 6A, equivalent to instant application Figure 8).
Re claims 2-10, wherein the connection element has a unitary construction, wherein:
the connection element is formed from a single length of wire, wherein the single length of wire defines a cross-section that is round, square, rectangular, hexagonal, octagonal, or a combination thereof, wherein the pair of legs includes a first leg and a second leg, the first leg including a first elongated longitudinally extending section, the second leg including a second elongated longitudinally extending section, the first elongated longitudinally extending section being substantially parallel to the second elongated longitudinally extending section, wherein the pair of legs include a first leg includes a second section that orthogonally extends from a distal end of the first section; and a second leg includes a second section that orthogonally extends from a distal end of the second section, wherein the single length of wire is bent a number of degrees about an axis extending orthogonally relative to a lengthwise axis of the single piece of wire to form a coiled section that defines the fastener receptacle, wherein: the number of degrees equals 180 degrees, wherein: the number of degrees equals 270 degrees, wherein the number of degrees equals 540 degrees (see Fig. 6A, equivalent to Figure 8 of instant application). 
Re claim 18, the recited method steps are considered to be inherent to the manufacture of connection element depicted in Figure 6A of Taylor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5807030) in view of Taylor ‘248.
Anderson et al. discloses a system (see Figs. 54,55) for securing a facing of an earthen formation, comprising: a mechanically stabilized earth structure including a first longitudinal wire having a first proximal end and a second longitudinal wire having a second proximal end; a connection element for the mechanically stabilized earth structure (see Figs. 54,55).  Anderson et al. discloses the invention substantially as claimed.  However, Anderson et al. lacks a connection element comprising
a pair of legs that are biased apart from one another, each of the pair of legs configured to be coupled to respective ones of the first proximal end of the first longitudinal wire and the second proximal end of the second longitudinal wire, the pair of legs being 
a pair of legs that are biased apart from one another, each of the pair of legs configured to be coupled to respective ones of the first proximal end of the first longitudinal wire and the second proximal end of the second longitudinal wire, the pair of legs being biased apart from one another; and a fastener receptacle from which each of the pair of legs extends (see Fig. 6A, equivalent to Fig 8 of instant application).  It would have been considered obvious to one of ordinary skill in the art to modify Anderson et al. by replacing connection element (497) with a connection element (see Fig. 6A) as taught by Taylor since such a modification facilitates movement of the MSE.
Re claims 12-17, the connection element has a unitary construction, wherein the connection element is formed from a single length of wire, wherein the single length of wire defines a cross- section that is round, square, rectangular, hexagonal, octagonal, or a combination thereof, wherein the pair of legs include a first leg and a second leg, the first leg including a first elongated longitudinally extending section, the second leg including a second elongated longitudinally extending section, the first elongated longitudinally extending section being parallel to the second elongated longitudinally extending section, wherein the first leg includes a second section that orthogonally extends from a distal end of the first section; and the second leg includes a second section that orthogonally extends from a distal end of the second section, wherein
the single length of wire is bent a number of degrees about an axis extending orthogonally relative to a lengthwise axis of the single piece of wire to form a coiled 
With regards to claims 19,20, the recited method steps are considered to be obvious in view of the combination of references above.  It should be noted that claim 20 is treated as if connection element is connected to facing anchor (500 in Figures 54,55 of Anderson et al.) using nuts and/or bolts or to soil reinforcing element (490, Figs. 54,55 of Anderson et al.) via welding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
3/12/2022